     Case 3:21-cv-00850-BJD-JRK Document 8 Filed 09/10/21 Page 1 of 5 PageID 3




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION


ANTONIO D. WOODSON,

               Petitioner,

v.                                                Case No: 3:21-cv-850-BJD-JRK

JOSEPH BIDEN, et al.,

           Respondents.
___________________________________


               ORDER OF DISMISSAL WITHOUT PREJUDICE

         Petitioner, Antonio D. Woodson, initiated this action by filing a

document titled “Petition Under 28 USC § 1361 for Writ of Mandamus” in the

United States District Court for the District of Columbia (Doc. 1; Petition).

Construing the petition as one for a writ of habeas corpus, the District of

Columbia transferred the case to this Court because Petitioner is housed at

Suwannee Correctional Institution in Live Oak, Florida.1 See Order (Doc. 5).

         Petitioner’s filing is not a model of clarity, though the undersigned does

not construe the filing as one for a writ of habeas relief under 28 U.S.C. § 2254.

Petitioner already has unsuccessfully challenged his two state convictions by




        See also Florida Department of Corrections Offender Search, available at
         1

http://www.dc.state.fl.us/OffenderSearch/Search.aspx (last visited Sept. 9, 2021).
 Case 3:21-cv-00850-BJD-JRK Document 8 Filed 09/10/21 Page 2 of 5 PageID 4




filing habeas petitions in the district courts for the respective counties, as he

readily acknowledges. See Petition at 15. See also Case No. 13-23083-Civ-

ALTONAGA (challenging his Miami-Dade conviction, case number F07-25761,

under 28 U.S.C. § 2254); Case No. 3:16-cv-180-RV-EMT (challenging his Santa

Rosa conviction, case number 2010-CF-548, under 28 U.S.C. § 2254). Petitioner

also filed successive petitions to challenge these convictions, which were

dismissed. See Case. No. 18-21103-CIV-MARTINEZ (S.D. Fla.) (challenging

the Miami-Dade conviction through a motion for relief from judgment, which

the court characterized as a “smokescreen”); Case No. 19-22818-CV-GAYLES

(S.D. Fla.) (challenging his convictions out of Miami-Dade and Santa Rosa

counties). Additionally, a search of the Eleventh Circuit’s online docket shows

the Eleventh Circuit denied Petitioner’s application seeking an order

authorizing the district court to consider a second or successive petition for a

writ of habeas corpus as to his Miami-Dade conviction. See In re Antonio

Woodson, Case No. 16-10839-D (11th Cir. Mar. 22, 2016).

      Petitioner is attempting yet again to challenge his state convictions,

though in the form of a mandamus action against President Biden, the

Attorney General, the United States Attorney’s Offices in the Northern and




                                       2
 Case 3:21-cv-00850-BJD-JRK Document 8 Filed 09/10/21 Page 3 of 5 PageID 5




Southern Districts, district judges, and others.2 Petitioner asserts the district

courts improperly denied him relief under § 2254, and he wants the United

States Attorney General to investigate his cases and order his release from

prison. See Petition at 14, 17, 21. He asserts relief under § 2254 is unavailable

to him because he “was unaware of the legal significance of the facts to support

a challenge to the trial court’s jurisdiction in his initial [§ 2254] petition.” Id.

at 17. Petitioner concludes, “The Respondents know . . . [his] convictions are

void . . . . [and their] failure to act on [his] complaints is, by definition, agency

action unlawfully withheld or unreasonably delayed.” Id. at 22.

      A federal court may issue a mandamus order “to compel an officer or

employee of the United States or any agency thereof to perform a duty owed to

the plaintiff.” 28 U.S.C. § 1361. A person seeking mandamus relief must

demonstrate (1) he has a clear right to the relief he seeks, (2) the defendant

owes him a clear duty, and (3) he has no adequate remedy, meaning he “has

exhausted all other avenues of relief.” Cash v. Barnhart, 327 F.3d 1252, 1258

(11th Cir. 2003). The purpose of mandamus relief is to “enforce a right [that]

has already been established,” not to establish a legal right. Davis v. United

States, 558 F. App’x 898, 901 (11th Cir. 2014) (quoting United States v.




      2Petitioner also names as a Defendant a state employee, Florida Attorney
General Ashley Moody.
                                         3
 Case 3:21-cv-00850-BJD-JRK Document 8 Filed 09/10/21 Page 4 of 5 PageID 6




Nordbye, 75 F.2d 744, 746 (8th Cir. 1935)). Mandamus relief is appropriate

only in cases where “both the right to relief and the duty to act are clear.” Id.

      Assuming Petitioner has named some proper Defendants,3 he is not

entitled to mandamus relief because he fails to demonstrate a clear right to

relief and duty to act. Rather, he appears to be disguising a petition for a writ

of habeas as one for a writ of mandamus given his prior attempts to obtain

habeas relief have failed. To the extent Petitioner is challenging his Miami-

Dade and Santa Rosa convictions, he does not allege or demonstrate the

Eleventh Circuit has authorized the district court to consider a second or

successive petition under 28 U.S.C. § 2244(b)(3)(A).

      Accordingly, it is

      ORDERED:

      1.     This case is DISMISSED without prejudice.

      2.     The Clerk is directed to enter judgment dismissing this case

without prejudice, terminate any pending motions, and close the case.




      3 Federal mandamus relief extends to federal officers or agencies. See 28 U.S.C.
§ 1361. See also Trackwell v. U.S. Gov’t, 472 F.3d 1242, 1246-47 (10th Cir. 2007)
(holding the district court lacked jurisdiction over a mandamus action against the
Supreme Court because § 1361 excludes from its purview the judiciary).
                                          4
 Case 3:21-cv-00850-BJD-JRK Document 8 Filed 09/10/21 Page 5 of 5 PageID 7




     DONE AND ORDERED at Jacksonville, Florida, this 10th day of

September 2021.




Jax-6
c:    Antonio Woodson




                                    5
